Upon motion of counsel for appellees, and after due notice to counsel for the appellants, it is ordered that the order of supersedeas heretofore entered by the Circuit Judge in this case, and the supersedeas bond heretofore approved and filed in connection therewith, be and the same shall stand vacated and set aside as of the fifteenth *Page 54 
day after the filing in the Circuit Court of a certified copy of this order, unless the appellants herein shall on or before that date, enter into and file a new good and sufficient supersedeas bond, the amount of same to be ascertained, fixed and approved by the Circuit Judge in accordance with Section 4963 C. G. L., 3171 R. G. S., which Section reads as follows:
"No appeal from any order, judgment or decree of any court of chancery, probate or other court in this State, appointing or removing executors, administrators or other personal representatives, or affirming such order, judgment or decree, shall operate as a supersedeas, or have the effect of placing or keeping the estate of any deceased person in the possession of the party appealing, unless such party enter into bond with two sufficient sureties, to be approved by the judge of the court, payable to the Governor of the State for the benefit of all concerned, in a sum at least equal to the value of such estate, conditioned for the payment of all costs and damages that may accrue to all persons whomsoever by reason of such appeal if the same should not be prosecuted with success."
Upon appeal from a final decree in chancery removing the trustee of an estate, and appointing a receiver of all the real and personal property belonging to such estate, any supersedeas bond fixed to give effect to a supersedeas from such final decree, should be fixed by the Circuit Judge in accordance with Section 4963 C. G. L., 3171 R. G. S., supra.
Ordered accordingly to this case.
DAVIS, C. J., WHITFIELD, ELLIS, BROWN and BUFORD, J. J., concur. *Page 55